Case 9:17-cv-00143-RC-KFG Document 14 Filed 08/15/20 Page 1 of 2 PageID #: 180



                          **NOT PRINTED FOR PUBLICATION**

                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION


ROY W. RIDDLE                                      §

VS.                                                §              CIVIL ACTION NO. 9:17-CV-143

DIRECTOR, TDCJ-CID                                 §

                           ORDER ACCEPTING THE MAGISTRATE
                         JUDGE’S REPORT AND RECOMMENDATION

        Petitioner, Roy W. Riddle, an inmate confined at the Ellis Unit with the Texas Department

of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this petition for writ

of habeas corpus pursuant to 28 U.S.C. § 2254.

        The Court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court. The

Magistrate Judge recommends denying the petition as time-barred. Report and Recommendation

(docket entry no. 12).

        The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections
to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                               ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ACCEPTED. A Final Judgment will be entered in

accordance with the recommendations of the Magistrate Judge.

        In addition, the court is of the opinion petitioner is not entitled to a certificate of

appealability. An appeal from a judgment denying post-conviction collateral relief may not proceed

unless a judge issues a certificate of appealability. See 28 U.S.C. § 2253. The standard for a

certificate of appealability requires the petitioner to make a substantial showing of the denial of a
Case 9:17-cv-00143-RC-KFG Document 14 Filed 08/15/20 Page 2 of 2 PageID #: 181



federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke,

362 F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, the petitioner need not establish

that he would prevail on the merits. Rather, he must demonstrate that the issues are subject to debate

among jurists of reason, that a court could resolve the issues in a different manner, or that the

questions presented are worthy of encouragement to proceed further. See Slack, 529 U.S. at 483-84.

Any doubt regarding whether to grant a certificate of appealability should be resolved in favor of

the petitioner, and the severity of the penalty may be considered in making this determination. See

Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied, 531 U.S. 849 (2000).

       In this case, petitioner has not shown that the issues of concern are subject to debate among

jurists of reason or worthy of encouragement to proceed further. As a result, a certificate of

appealability shall not issue in this matter.

                      So ORDERED and SIGNED, Aug 15, 2020.


                                                                          ____________________
                                                                          Ron Clark
                                                                          Senior Judge




                                                  2
